DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (US 2014/0095024) in view of Kimura (US 5,467,280).
With respect to claim 1, Hirao discloses a vehicle suspension system for a vehicle (abstract), comprising: a damper (6, Fig. 1) provided with an actuator (7, Fig. 1) and provided between a sprung member (1, Fig. 1) and an unsprung member (2, Fig. 1) of the vehicle, the actuator generating a load such that a damping force and a drive force are applied in a stroke direction of the damper to the sprung member and the unsprung member (e.g. ¶ 29, via actuator 7); an acceleration sensor (9, Fig. 1) configured to detect acceleration of the unsprung member in the stroke direction (e.g. ¶ 31, “unsprung acceleration sensor 9”); and a controller (11, Fig. 1) configured to control the actuator (e.g. ¶ 32, “controller 11 constitutes a control device that controls a damping force to be generated by the shock absorber 6 ”) such that the load is generated in such direction that increases a relative velocity of the sprung member with respect to the unsprung member and in such amount that accords to the acceleration of the unsprung member detected by the acceleration sensor (e.g. ¶ 67, i.e. variable load is generated by the actuator depending on the relative speed and/or velocity of the sprung member with respect to the unsprung member and in accordance with acceleration of the unsprung member. It is noted that damping force increases as said relative velocity increases. Instruction current to actuator is proportional to the damping force. See also Figs. 7 and 8 where it clearly shows the load dependence on relative velocity and acceleration such that damping force is increased with relative velocity).  Hirao does not expressly disclose that the damper and actuator (shock absorber) are electromagnetic.  Nonetheless, such particular type of shock absorber is merely a matter of design choice and well within ordinary skill in the art. For example, Kimura, in the same field of invention, teaches such arrangement according to the first e.g. Column 5, Lines 25-29, magnetic motor to provide various different damping coefficients).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimura into the invention of Hirao in order to have a more precise control of damping force by relying on electrical system rather than purely hydraulic/mechanical system and therefore more precisely change the damping coefficient value as certain conditions may demand such as, for example, when there are minute bumps and minor but precise adjustments may be needed (see also US 2011/0298399 for another example).  Moreover, the cost associated with fully hydraulic systems are usually higher and they are more susceptible to malfunction and costly repairs.
With respect to claim 2, Hirao further discloses wherein the controller is further configured to set the load to 0 when the acceleration of the unsprung member is within a dead band width including 0 (Fig. 8 and ¶¶ 64-65, when velocity is within the dead band so will the acceleration since they are directly related --velocity=acceleration * time--. Also see ¶¶ 36 and 57).
With respect to claim 3, Hirao does not disclose wherein the controller is further configured to vary the dead band width according to a speed of the vehicle.  However, Kimura, in the same field of invention, teaches this limitation (e.g. Fig. 14 and Column 10, Lines 47-53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimura into the invention of Hirao in order to provide an optimal threshold value Ns for the dead band (see Kimura’s Column 10, Lines 47-53).
With respect to claim 5, Hirao does not disclose wherein the controller is further configured to vary the amount of the load according to a speed of the vehicle.  However, Kimura, in the same field of invention, teaches this limitation (e.g. Fig. 14 and claim 13).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimura into the invention of Hirao in order to provide a smooth ride by reducing the suspension active force as the vehicle speed increases since a vehicle at high speed is much more sensitive to suspension load variations thus ensuring a smoother ride.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirao in view of Denne (US 6,721,641).
With respect to claim 4, Hirao does not disclose wherein the controller is further configured to limit the load so not to exceed frictional force of the electromagnetic damper.  However, this limitation reads on all passive suspension systems where the suspension relies merely on internal friction of the damper as opposed to actively changing the load.  For example, Denne, in the same field of invention, teaches this concept (e.g. Column 7, Lines 16-18, i.e. the system may only rely on internal friction for damping).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Denne into the invention of Hirao in order to additionally rely on passive suspension control system as the ride situation may require and demand thus saving energy (see, e.g., Denne’s Column 2, Lines 28-34). 
 
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.

US 2019/0023095 teaches an active suspension control system that relied on look ahead sensor to vary suspension load selectively depending on road profile (see Fig. 1).
US 2005/0178628 teaches a suspension control system to reduce system delay thus providing a more responsive suspension control (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669